212 F.2d 593
54-1 USTC  P 9402
COMMISSIONER OF INTERNAL REVENUEv.HEDGES.COMMISSIONER OF INTERNAL REVENUEv.CHILDRESS.
No. 13700.
United States Court of Appeals,Ninth Circuit.
May 10, 1954.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Helen Goodner, Dudley J. Godfrey, Jr., Charles K. Rice, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for petitioner.
Kenneth C. Hawkins, Milton P. Sachman, Thomas E. Grady, Jr., Yakima, Wash., A. R. Kehoe, Jones, Birdseye & Grey, Seattle, Wash., for respondents.
Before STEPHENS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
These matters are here on petition to review a decision of the Tax Cpurt.  The judgment of the Tax Court is affirmed on the ground and for the reasons given in its opinion, 18 T.C. 681.